DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, 9-11, 14-17, 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly for connecting an integrated circuit chip to a printed circuit board comprising one or more ground needles configured to filter noise, improve radio frequency performance and minimize interference of signals within the signal contact probe, the one or more ground needles being positioned in the one or more ground needle cavities and adjacent or around the signal pin cavity hole; this in combination with the remaining limitations of the claim. 
Regarding claims 2-3, 5-6, 9-10: are allowable based on their dependency on claim 1.
Regarding claim 11: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly for connecting an integrated circuit chip to a printed circuit board wherein the power contact cavity has four power contact cavities each positioned in a corner of the insulated body and the ground spring probe cavity includes a plurality of ground spring probe cavities positioned along edges of the insulated body, the plurality of ground spring probe cavities and the four power contact cavities surround the signal spring pin cavity hole and wherein the power contact cavity is configured to encapsulate the power contact probe to provide power when the power contact probe is inserted; this in combination with the remaining limitations of the claim. 
Regarding claims 14-17: are allowable based on their dependency on claim 11.
Regarding claim 21: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector assembly for connecting an integrated circuit chip to a printed circuit board comprising one or more ground needles configured to filter noise, improve radio frequency performance and minimize interference of signals within the signal contact probe, wherein the one or more ground needles are positioned in the one or more ground needle cavities and adjacent or around the signal pin cavity hole; this in combination with the remaining limitations of the claim. 
Regarding claims 22-25: are allowable based on their dependency on claim 21.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833